EXHIBIT 10.1

 

EXECUTION COPY

 

STOCK REPURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is made as of July 1, 2008,
between TESSCO Technologies Incorporated, a Delaware corporation (the “Buyer”),
and Brightpoint, Inc., an Indiana corporation (the “Seller”).

 

WHEREAS, the Seller is the record and beneficial holder of 470,000 shares of
common stock, par value $0.01 per share (“Common Stock”), of the Buyer (the
“Shares”); and

 

WHEREAS, the Buyer desires to purchase the Shares from the Seller and the Seller
desires to sell the Shares to the Buyer;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the Buyer and the Seller hereby agree as follows:

 


ARTICLE I
PURCHASE AND SALE OF SHARES; CONSIDERATION


 


1.1                                 PURCHASE AND SALE OF SHARES.


 


(A)                                  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS OF THIS AGREEMENT, ON THE CLOSING DATE THE SELLER SHALL SELL,
TRANSFER, ASSIGN, CONVEY AND DELIVER TO THE BUYER, AND THE BUYER SHALL PURCHASE
FROM THE SELLER, THE SHARES, FREE AND CLEAR OF ALL ENCUMBRANCES.


 


(B)                                 FOR PURPOSES OF THIS AGREEMENT,
“ENCUMBRANCES” SHALL MEAN ALL LIENS, CLAIMS, CHARGES, ASSESSMENTS, OPTIONS,
SECURITY INTERESTS, PROXIES, AGREEMENTS TO VOTE AND OTHER LEGAL AND EQUITABLE
ENCUMBRANCES.


 


1.2                                 CONSIDERATION.   IN CONSIDERATION FOR THE
SHARES, THE BUYER WILL PAY TO THE SELLER $6,410,800.


 


ARTICLE II
CLOSING


 


2.1                                 CLOSING DATE.  THE PURCHASE AND SALE OF THE
SHARES (THE “CLOSING”) SHALL TAKE PLACE ON JULY 1, 2008 AT THE OFFICES OF THE
BUYER AT 11126 MCCORMICK ROAD, HUNT VALLEY, MARYLAND 21031-1494 OR AT SUCH OTHER
LOCATION OR LOCATIONS AS THE BUYER AND THE SELLER MAY AGREE.  THE TIME AND DATE
ON WHICH THE CLOSING IS ACTUALLY HELD IS REFERRED TO HEREIN AS THE “CLOSING
DATE.”


 


2.2                                 DELIVERY OF SHARES AND CONSIDERATION.  AT
THE CLOSING, THE SELLER AGREES THAT IT SHALL TAKE ALL NECESSARY ACTIONS AND MAKE
ALL NECESSARY ARRANGEMENTS TO TRANSFER THE SHARES TO THE COMPANY DIRECTLY, OR TO
OR THROUGH A DESIGNATED AGENT OF THE COMPANY, SO THAT THE TRANSFER OF THE SHARES
TO THE COMPANY IS PROPERLY REFLECTED ON THE BOOKS AND RECORDS OF THE COMPANY. 
AT THE CLOSING, THE BUYER SHALL PAY TO THE SELLER THE CASH AMOUNT SET FORTH IN
SECTION 1.2, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT
DESIGNATED BY SELLER.

 

--------------------------------------------------------------------------------


 


ARTICLE III


REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE PARTIES


 


3.1                                 REPRESENTATIONS, WARRANTIES AND AGREEMENTS
OF THE SELLER.


 


(A)                                  AUTHORITY OF SELLER.  THE SELLER HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS
AGREEMENT.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
SELLER AND IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE SELLER ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS.


 


(B)                                 NO CONFLICT.  NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY NOR COMPLIANCE WITH OR FULFILLMENT OF THE TERMS, CONDITIONS
AND PROVISIONS HEREOF WILL CONFLICT WITH, RESULT IN A BREACH OF THE TERMS,
CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT, AN EVENT OF DEFAULT OR AN
EVENT CREATING RIGHTS OF ACCELERATION, TERMINATION OR CANCELLATION OR A LOSS OF
RIGHTS UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY ENCUMBRANCE UPON
ANY OF THE SHARES, UNDER (A) THE RESTATED ARTICLES OF INCORPORATION OR AMENDED
AND RESTATED BYLAWS OF THE SELLER, (B) ANY MATERIAL NOTE, INSTRUMENT, AGREEMENT,
MORTGAGE, LEASE, LICENSE, FRANCHISE, PERMIT OR OTHER AUTHORIZATION, RIGHT,
RESTRICTION OR OBLIGATION TO WHICH THE SELLER IS A PARTY OR THE SHARES ARE
SUBJECT OR BY WHICH THE SELLER IS BOUND, (C) ANY COURT ORDER TO WHICH THE SELLER
IS A PARTY OR ANY OF THE SHARES ARE SUBJECT OR BY WHICH THE SELLER IS BOUND, OR
(D) ANY REQUIREMENTS OF LAWS, RULES OR REGULATIONS AFFECTING THE SELLER OR THE
SHARES OR OTHERWISE APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


(C)                                  TITLE TO SHARES.  THE SELLER REPRESENTS AND
WARRANTS TO THE BUYER THAT THE SELLER IS THE SOLE RECORD AND BENEFICIAL OWNER OF
THE SHARES, FREE AND CLEAR OF ALL ENCUMBRANCES, AND THAT THE DELIVERY AND/OR
RELEASE, AS APPLICABLE, OF THE SHARES TO THE BUYER PURSUANT TO THIS AGREEMENT
WILL TRANSFER AND CONVEY GOOD AND VALID TITLE THERETO TO THE BUYER, FREE AND
CLEAR OF ALL ENCUMBRANCES.  THE SELLER REPRESENTS AND WARRANTS TO THE BUYER THAT
THE SHARES CONSTITUTE ALL OF THE EQUITY INTERESTS OF THE BUYER OWNED BY THE
SELLER.


 


(D)                                 ECONOMIC RISK; SOPHISTICATION. (I) THE
SELLER REPRESENTS AND WARRANTS THAT IT HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE OF EVALUATING THE MERITS AND
RISKS OF THE PROPOSED SALE OF THE SHARES TO THE BUYER AND THAT IT HAS MADE AN
INDEPENDENT DECISION TO SELL THE SHARES TO BUYER BASED ON THE SELLER’S KNOWLEDGE
ABOUT THE BUYER AND ITS BUSINESS AND OTHER INFORMATION AVAILABLE TO THE SELLER,
WHICH IT HAS DETERMINED IS ADEQUATE FOR THAT PURPOSE.  THE SELLER REPRESENTS AND
WARRANTS THAT IT (A) HAS NOT RECEIVED OR RELIED UPON ANY INFORMATION (IN ANY
FORM, WHETHER WRITTEN OR ORAL) FURNISHED BY BUYER OR ON BEHALF OF THE BUYER IN
MAKING THAT DECISION, OR (B) REQUESTED ANY SUCH INFORMATION FROM THE BUYER WHICH
THE BUYER HAS NOT FURNISHED TO THE SELLER.


 

(II)                             THE SELLER REPRESENTS, WARRANTS, ACKNOWLEDGES
AND AGREES THAT THE BUYER AND ITS AFFILIATES, OFFICERS AND DIRECTORS, MAY
POSSESS MATERIAL NON-PUBLIC INFORMATION NOT KNOWN TO THE SELLER REGARDING OR
RELATING TO THE BUYER, INCLUDING, BUT NOT LIMITED TO, INFORMATION CONCERNING THE
BUSINESS, FINANCIAL CONDITION, RESULTS OF OPERATIONS, PROSPECTS OR RESTRUCTURING
PLANS OF THE BUYER, AND THE SELLER REPRESENTS, WARRANTS, ACKNOWLEDGES AND AGREES
THAT THE SELLER HAS NOT RECEIVED OR

 

2

--------------------------------------------------------------------------------


 

REQUESTED ANY SUCH INFORMATION, INCLUDING ANY INFORMATION WITH RESPECT TO
BUYER’S FISCAL QUARTER ENDED JUNE 29, 2008, AND AGREES THAT NEITHER THE BUYER
NOR ITS AFFILIATES, OFFICERS OR DIRECTORS SHALL HAVE ANY LIABILITY WHATSOEVER
WITH RESPECT TO THE NONDISCLOSURE OF ANY SUCH MATERIAL NON-PUBLIC INFORMATION,
WHETHER BEFORE OR AFTER THE DATE OF THIS AGREEMENT.

 


(E)                                  VALUE OF THE SHARES.  THE SELLER
ACKNOWLEDGES AND CONFIRMS THAT IT IS AWARE THAT THE CLOSING SALE PRICE OF THE
COMMON STOCK (THE “STOCK PRICE”) HAS FLUCTUATED SINCE THE SELLER PURCHASED THE
SHARES AND IS LIKELY TO CONTINUE TO FLUCTUATE AFTER THE DATE OF THIS AGREEMENT,
INCLUDING POSSIBLE MATERIAL INCREASES TO SUCH STOCK PRICE. THE SELLER FURTHER
ACKNOWLEDGES AND CONFIRMS THAT IT IS AWARE THAT FUTURE CHANGES AND DEVELOPMENTS
IN (A) THE BUYER’S BUSINESS AND FINANCIAL CONDITION AND OPERATING RESULTS,
(B) THE INDUSTRIES IN WHICH THE BUYER COMPETES AND (C) OVERALL MARKET AND
ECONOMIC CONDITIONS, MAY HAVE A FAVORABLE IMPACT ON THE VALUE OF THE COMMON
STOCK AFTER THE SALE BY THE SELLER OF THE SHARES TO THE BUYER PURSUANT TO TERMS
OF THIS AGREEMENT.


 


(F)                                    THE SELLER REPRESENTS AND WARRANTS THAT
IT IS NOT RELYING ON ANY REPRESENTATION OR WARRANTY BY THE BUYER IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT.


 


3.2                                 REPRESENTATIONS, WARRANTIES AND AGREEMENTS
OF THE BUYER.


 


(A)                                  AUTHORITY OF BUYER.  THE BUYER HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS
AGREEMENT.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE BUYER AND IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE BUYER
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(B)                                 NO CONFLICT.  NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY NOR COMPLIANCE WITH OR FULFILLMENT OF THE TERMS, CONDITIONS
AND PROVISIONS HEREOF WILL CONFLICT WITH, RESULT IN A BREACH OF THE TERMS,
CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT, AN EVENT OF DEFAULT OR AN
EVENT CREATING RIGHTS OF ACCELERATION, TERMINATION OR CANCELLATION OR A LOSS OF
RIGHTS UNDER (A) THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF THE BUYER,
(B) ANY MATERIAL NOTE, INSTRUMENT, AGREEMENT, MORTGAGE, LEASE, LICENSE,
FRANCHISE, PERMIT OR OTHER AUTHORIZATION, RIGHT, RESTRICTION OR OBLIGATION TO
WHICH THE BUYER IS A PARTY OR BY WHICH THE BUYER IS BOUND, (C) ANY COURT ORDER
TO WHICH THE BUYER IS A PARTY OR BY WHICH THE BUYER IS BOUND, OR (D) ANY
REQUIREMENTS OF LAWS, RULES OR REGULATIONS AFFECTING THE BUYER OR OTHERWISE
APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


ARTICLE IV
COVENANTS OF THE PARTIES


 


4.1                                 NO PROXY AND VOTING OF THE SHARES. (A) THE
SELLER COVENANTS AND AGREES THAT IT SHALL NOT GRANT TO ANY PERSON ANY PROXY WITH
RESPECT TO ANY OF THE SHARES (OTHER THAN TO A DESIGNATED REPRESENTATIVE OF THE
BUYER PURSUANT TO A PROXY STATEMENT OF THE BUYER). THE SELLER FURTHER COVENANTS
AND AGREES THAT IT SHALL CAUSE ALL OF THE SHARES FOR WHICH IT HAS THE RIGHT TO
VOTE AS OF THE RECORD DATE FOR ANY MEETING OF STOCKHOLDERS OF BUYER TO BE
PRESENT FOR QUORUM

 

3

--------------------------------------------------------------------------------



 


PURPOSES AND TO BE VOTED AT ANY SUCH MEETING OR AT ANY ADJOURNMENTS OR
POSTPONEMENTS THEREOF, (X) IN FAVOR OF EACH DIRECTOR NOMINATED AND RECOMMENDED
BY THE BOARD OF DIRECTORS OF BUYER (THE “BOARD”) FOR ELECTION AT ANY SUCH
MEETING AND (Y) IN ACCORDANCE WITH THE RECOMMENDATION OF THE BOARD FOR EACH
OTHER MATTER THAT IS SUBJECT TO A VOTE OF THE STOCKHOLDERS AT ANY SUCH MEETING.


 


(B)                                 IN FURTHERANCE OF THE FOREGOING, THE SELLER
HAS EXECUTED, DATED AND DELIVERED TO THE BUYER A COMPLETED PROXY (THE “PROXY”)
FOR THE BUYER’S ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JULY 24, 2008 (THE
“ANNUAL MEETING”), WHICH PROXY HAS BEEN VOTED (X) IN FAVOR OF EACH DIRECTOR
NOMINATED AND RECOMMENDED BY THE BOARD FOR ELECTION AT THE ANNUAL MEETING AND
(Y) IN ACCORDANCE WITH THE RECOMMENDATION OF THE BOARD FOR EACH OTHER MATTER
THAT IS SUBJECT TO A VOTE OF THE STOCKHOLDERS AT THE ANNUAL MEETING.  SELLER
FURTHER COVENANTS AND AGREES THAT (I) IT SHALL NOT REVOKE THE PROXY WITHOUT THE
BUYER’S CONSENT AND (II) IF REQUESTED BY THE BUYER, IT SHALL GRANT A NEW PROXY
TO THE BUYER IN FAVOR OF EACH DIRECTOR NOMINATED AND RECOMMENDED BY THE BOARD
FOR ELECTION AND IN ACCORDANCE WITH THE RECOMMENDATION OF THE BOARD FOR EACH
OTHER MATTER THAT IS SUBJECT TO A VOTE OF THE STOCKHOLDERS, IN EACH CASE IN
CONNECTION WITH ANY NEW SOLICITATION OF PROXIES BY THE BUYER IN CONNECTION WITH
THE ANNUAL MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF.


 


(C)                                  PRIOR TO FILING ANY MATERIALS OR DOCUMENTS
WITH ANY PERSON IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, EACH OF THE SELLER AND THE BUYER AGREES THAT IT SHALL USE ITS
RESPECTIVE REASONABLE EFFORTS TO AFFORD THE OTHER PARTY A REASONABLE OPPORTUNITY
TO REVIEW AND COMMENT ON SUCH MATERIALS OR DOCUMENTS.


 


4.2                                 AGREEMENT OF THE SELLER.  THE SELLER AGREES
THAT FOR A PERIOD OF ONE YEAR FROM THE DATE OF THIS AGREEMENT, THE SELLER WILL
NOT, AND SHALL CAUSE ITS AFFILIATES NOT TO (AND THE SELLER AND ITS AFFILIATES
WILL NOT ASSIST OR FORM A GROUP WITHIN THE MEANING OF SECTION 13(D)(3) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), ACT IN CONCERT
OR PARTICIPATE WITH OR ENCOURAGE OTHER PERSONS TO), DIRECTLY OR INDIRECTLY,
ACQUIRE OR OFFER TO ACQUIRE, SEEK, PROPOSE OR AGREE TO ACQUIRE, BY MEANS OF A
PURCHASE, TENDER OR EXCHANGE OFFER, BUSINESS COMBINATION OR IN ANY OTHER MANNER,
BENEFICIAL OWNERSHIP (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), OF ANY
OF THE ASSETS, BUSINESSES OR SECURITIES OF THE BUYER OR ANY OF ITS AFFILIATES,
INCLUDING RIGHTS OR OPTIONS TO ACQUIRE SUCH OWNERSHIP (INCLUDING FROM ANY THIRD
PERSON).


 


4.3                                 MUTUAL RELEASES.  (A) THE SELLER, AND ANYONE
CLAIMING THROUGH IT OR ON ITS BEHALF, AS THE CASE MAY BE, AGREES TO IRREVOCABLY
AND UNCONDITIONALLY RELEASE, WAIVE AND FOREVER DISCHARGE THE BUYER AND ITS
RESPECTIVE AFFILIATES (AS HEREINAFTER DEFINED), OFFICERS, DIRECTORS,
STOCKHOLDERS AND EMPLOYEES AND PAST, PRESENT OR FUTURE AFFILIATED PERSONS (AS
HEREINAFTER DEFINED) FROM, AND COVENANTS NOT TO SUE THE BUYER RELEASED PARTIES
(AS HEREINAFTER DEFINED) WITH RESPECT TO, ANY AND ALL ACTIONS, CAUSES OF ACTION,
CLAIMS, DEMANDS, RIGHTS, REMEDIES, EXPENSES AND LIABILITIES OF WHATEVER KIND OR
CHARACTER, AT LAW OR IN EQUITY, WHETHER NOW KNOWN OR UNKNOWN, THAT SUCH SELLER
NOW HAS, HAS EVER HAD, OR MAY EVER HAVE AGAINST ANY OF THE BUYER RELEASED
PARTIES WITH RESPECT TO THE BUYER, SPECIFICALLY ARISING FROM OR SPECIFICALLY
RELATED TO THE PURCHASE BY THE BUYER OF THE SHARES FROM THE SELLER AS
CONTEMPLATED BY THE TERMS OF THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------



 


(B)                                 THE BUYER, AND ANYONE CLAIMING THROUGH IT OR
ON ITS BEHALF, AS THE CASE MAY BE, AGREES TO IRREVOCABLY AND UNCONDITIONALLY
RELEASE, WAIVE AND FOREVER DISCHARGE THE SELLER AND ITS RESPECTIVE AFFILIATES,
OFFICERS, DIRECTORS, PARTNERS AND EMPLOYEES AND PAST, PRESENT OR FUTURE
AFFILIATED PERSONS FROM, AND COVENANTS NOT TO SUE THE SELLER RELEASED PARTIES
(AS HEREINAFTER DEFINED) WITH RESPECT TO, ANY AND ALL ACTIONS, CAUSES OF ACTION,
CLAIMS, DEMANDS, RIGHTS, REMEDIES, EXPENSES AND LIABILITIES OF WHATEVER KIND OR
CHARACTER, AT LAW OR IN EQUITY, WHETHER NOW KNOWN OR UNKNOWN, THAT SUCH SELLER
NOW HAS, HAS EVER HAD, OR MAY EVER HAVE AGAINST ANY OF THE SELLER RELEASED
PARTIES WITH RESPECT TO THE SELLER, SPECIFICALLY ARISING FROM OR SPECIFICALLY
RELATED TO THE SALE BY THE SELLER OF THE SHARES TO THE BUYER AS CONTEMPLATED BY
THE TERMS OF THIS AGREEMENT.


 


4.4                                 DEFINITIONS.  AS USED IN THIS ARTICLE IV,
THE TERMS SET FORTH BELOW SHALL BE DEFINED AS FOLLOWS:


 


(A)                                  “AFFILIATED PERSONS” SHALL MEAN SUCH
ENTITY’S DIRECTORS, PARTNERS, MEMBERS, OFFICERS, MANAGERS, SHAREHOLDERS,
PRINCIPALS, ADMINISTRATORS, OTHER MANAGEMENT PERSONNEL, EMPLOYEES OR SIMILAR
PERSONS; PROVIDED, THAT “AFFILIATED PERSONS” SHALL ONLY INCLUDE INDIVIDUALS AND
NOT LEGAL ENTITIES.


 


(B)                                 “AFFILIATES” SHALL MEAN AN ENTITY OR OTHER
BUSINESS ORGANIZATION THAT DIRECTLY OR INDIRECTLY, CONTROLS, IS CONTROLLED BY OR
IS UNDER COMMON CONTROL WITH BUYER, AS THE CASE MAY BE.


 


(C)                                  “BUYER RELEASED PARTIES” SHALL MEAN THE
BUYER AND ITS AFFILIATES AND AFFILIATED PERSONS.


 


(D)                                 “GOVERNMENTAL AUTHORITY” SHALL MEAN ANY
COURT, GOVERNMENT (FEDERAL, STATE, LOCAL OR FOREIGN), DEPARTMENT, COMMISSION,
BOARD, BUREAU, AGENCY, OFFICIAL OR OTHER REGULATORY, ADMINISTRATIVE OR
GOVERNMENTAL BODY.


 


(E)                                  “PERSON” SHALL MEAN ANY INDIVIDUAL,
CORPORATION, PARTNERSHIP, JOINT VENTURE, LIMITED LIABILITY COMPANY, ASSOCIATION,
JOINT-STOCK COMPANY, TRUST, UNINCORPORATED ORGANIZATION OR GOVERNMENTAL
AUTHORITY.


 


(F)                                    “SELLER RELEASED PARTIES” SHALL MEAN THE
SELLER AND ITS AFFILIATES AND AFFILIATED PERSONS.


 


ARTICLE V
MISCELLANEOUS


 


5.1                                 CONFIDENTIALITY.  THE SELLER AGREES THAT IT
WILL TREAT IN CONFIDENCE ALL DOCUMENTS, MATERIALS AND OTHER INFORMATION WHICH IT
SHALL HAVE OBTAINED IN REGARDS TO THIS AGREEMENT AND THE TRANSACTIONS BEING
EFFECTED HEREBY (WHETHER OBTAINED BEFORE OR AFTER THE DATE OF THIS AGREEMENT). 
EXCEPT AS REQUIRED BY LAW (INCLUDING APPLICABLE FEDERAL SECURITIES LAWS), THE
SELLER AGREES THAT IT SHALL NOT DISCLOSE THE TERMS OR THE NATURE OF THIS
AGREEMENT OR THE TRANSACTIONS OR

 

5

--------------------------------------------------------------------------------



 


CONSENTS BEING EFFECTED HEREBY.  SELLER ACKNOWLEDGES THAT BUYER MAY DISCLOSE THE
TERMS OR NATURE OF THIS AGREEMENT OR THE TRANSACTION OR CONSENTS BEING EFFECTED
HEREBY.


 


5.2                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, THE PARTIES HERETO,
THEIR LEGAL REPRESENTATIVES, HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS,
ASSIGNS AND TRANSFEREES.


 


5.3                                 GOVERNING LAW.   THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO
THE CONFLICTS OF LAW PROVISIONS) OF THE STATE OF DELAWARE.


 


5.4                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL,
BUT BOTH OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT; AND
SHALL BECOME BINDING WHEN BOTH COUNTERPARTS HAVE BEEN SIGNED BY THE PARTIES
HERETO AND DELIVERED TO BOTH OF THE PARTIES HERETO.


 


5.5                                 AMENDMENT.  THIS AGREEMENT MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED EXCEPT BY A WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF EACH OF THE PARTIES HERETO.


 


5.6                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL, AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 


5.7                                 SPECIFIC PERFORMANCE.  THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IF ANY OF THE
PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR
SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  ACCORDINGLY, EACH OF THE SELLER AND
THE BUYER AGREES THAT, IN THE EVENT OF ANY BREACH OF THE PROVISIONS OF THIS
AGREEMENT BY SUCH PARTY, THE NON-BREACHING PARTY, WITHOUT PREJUDICE TO ANY
RIGHTS TO JUDICIAL RELIEF IT MAY OTHERWISE HAVE, SHALL BE ENTITLED TO SEEK
EQUITABLE RELIEF, INCLUDING INJUNCTION, AND TO ENFORCE SPECIFICALLY THE TERMS
AND PROVISIONS OF THIS AGREEMENT IN ANY COURT OF THE UNITED STATES OF AMERICA OR
ANY STATE HAVING JURISDICTION.  EACH OF THE PARTIES HERETO (TO THE EXTENT SUCH
PARTY IS THE BREACHING PARTY) FURTHER AGREES THAT IT WILL NOT OPPOSE THE
GRANTING OF SUCH RELIEF ON THE BASIS THAT THE NON-BREACHING PARTY HAS AN
ADEQUATE REMEDY AT LAW.


 


5.8                                 SEVERABILITY.  WHEREVER POSSIBLE, EACH
PROVISION HEREOF SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IN CASE ANY ONE OR MORE OF THE PROVISIONS
CONTAINED HEREIN SHALL, FOR ANY REASON, BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, SUCH PROVISION SHALL BE INEFFECTIVE IN THE
JURISDICTION INVOLVED TO THE EXTENT, BUT ONLY TO THE EXTENT, OF SUCH INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINDER OF SUCH
INVALID, ILLEGAL OR UNENFORCEABLE PROVISION OR PROVISIONS OR ANY OTHER
PROVISIONS HEREOF, UNLESS SUCH A CONSTRUCTION WOULD BE UNREASONABLE.


 


5.9                                 THIRD PARTIES.  WITHOUT LIMITATION OF THE
PROVISIONS OF SECTION 4.3, NOTHING CONTAINED IN THIS AGREEMENT OR IN ANY
INSTRUMENT OR DOCUMENT EXECUTED BY ANY PARTY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL CREATE ANY RIGHTS IN, OR BE DEEMED TO HAVE BEEN
EXECUTED FOR THE BENEFIT OF, ANY PERSON OR ENTITY THAT IS NOT A PARTY HERETO OR
A SUCCESSOR OR PERMITTED ASSIGN OF SUCH A PARTY.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

By: 

/s/ David M. Young

 

 

Name:  David M. Young

 

 

Title:  SVP, Chief Financial Officer

 

 

 

 

BRIGHTPOINT, INC.

 

 

 

 

 

 

 

By: 

/s/ Robert J. Laikin

 

 

Name:  Robert J. Laikin

 

 

Title:  Chairman of the Board and Chief
Executive Officer

 

7

--------------------------------------------------------------------------------